Citation Nr: 1428612	
Decision Date: 06/24/14    Archive Date: 07/03/14

DOCKET NO. 10-21 085	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1. Entitlement to an initial rating in excess of 10 percent for service-connected right knee instability.

2. Entitlement to service connection for an acquired psychiatric disorder, to include depression, to include as secondary to service-connected knee disabilities.

3. Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Veteran represented by:	Heather E. Vanhoose, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

C. Wendell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1969 to March 1971.

This matter is before the Board of Veterans' Appeals (Board) on appeal from August 2009 and December 2009 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia. 

By way of background, the RO granted service connection for right knee instability and assigned a disability rating of 10 percent in August 2009 and denied service connection for depression, to include as secondary to bilateral knee disabilities, in December 2009. The Veteran properly and separately perfected appeals as to both rating decisions, and the issues were combined for the purposes of appellate review by the Board.

When evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for entitlement to a TDIU will be considered to have been raised by the record as "part and parcel" of the underlying claim. Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009). In this case, the Veteran has stated on several occasions that he was forced to quit his prior job due to his service-connected knee disabilities, and that he has not worked since. Therefore, the Board finds the issue of TDIU has been raised by the record.

The Board remanded the issues on appeal for additional development in July 2012. The directives having been substantially complied with, the matter again is before the Board. See Stegall v. West, 11 Vet. App. 268, 271 (1998).

The Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge (VLJ) in April 2012. A transcript of the hearing is associated with the claims files.

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.

The issues of entitlement to service connection for an acquired psychiatric disorder, to include depression, to include as secondary to bilateral knee disabilities, and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Throughout the appellate period, the Veteran's right knee disability is manifested by instability, pain, subjective giving way, weakness and stiffness, resulting in moderate lateral instability; but not by severe recurrent subluxation or lateral instability, ankylosis, extension limited to 20 degrees or more, dislocated semilunar cartilage with frequent locking, pain or effusion in the joint, symptomatic removal of semi lunar cartilage, or malunion of the tibia or fibula with marked knee or ankle disability.


CONCLUSION OF LAW

The criteria for an initial rating of 20 percent, but no higher, for service-connected right knee instability have been met. 38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.159, Part 4, §§ 4.1, 4.2, 4.3, 4.7, 4.15, 4.16, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5257 (2013).



REASONS AND BASES FOR FINDING AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA)

VA has met all statutory and regulatory notice and duty to assist provisions with respect to the Veteran's claim. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

A. Duty to Notify

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim, the evidence VA will obtain on the Veteran's behalf, and the evidence the Veteran is expected to provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). VCAA notice requirements apply to all five elements of a service connection claim: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006). The notice must be provided to the Veteran prior to the initial adjudication of his claim. Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In this case, the appeal arises from the Veteran's disagreement with the initial evaluation following the grant of service connection. Once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). No additional discussion of the duty to notify is therefore required.

With respect to the Board hearing, the Court of Appeals for Veterans Claims held in Bryant v. Shinseki, 23 Vet. App. 488 (2010), that 38 C.F.R. 3.103(c)(2) requires that the RO official or VLJ who conducts a hearing fulfill two duties to comply with the above the regulation. These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. Here, the VLJ noted the current appellate issue at the beginning of the hearing, and asked questions to clarify the Veteran's contentions and treatment history. The Veteran demonstrated through his testimony that he had actual knowledge concerning what is required to substantiate his claim. Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2), nor have they identified any prejudice in the conduct of the hearing.

B. Duty to Assist

The duty to assist includes assisting the claimant in the procurement of relevant records. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c). The RO associated the Veteran's service and VA treatment records with the claims file. All identified private treatment records were obtained and associated with the claims file. No other relevant records have been identified and are outstanding. As such, the Board finds VA has satisfied its duty to assist with the procurement of relevant records. 

The duty to assist also includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on a claim, as defined by law. See 38 C.F.R. § 3.159(c)(4). In this case, the Veteran was provided with a VA examination in August 2009, August 2011, and February 2013. The examinations were adequate because the examiners considered and addressed the Veteran's contentions, reviewed the claims file in conjunction with the examinations, and conducted thorough medical examinations of the Veteran. Based on the foregoing, the Board finds the examination reports to be thorough, complete, and sufficient bases upon which to reach a decision on the Veteran's claim for an initial rating in excess of 10 percent for right knee instability. See Rodriguez-Nieves v. Peak, 22 Vet. App. 295, 302-05 (2008); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 

Since VA has obtained all relevant identified records and provided adequate medical examinations, its duty to assist in this case is satisfied.




II. Increased Schedular Rating

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule). 38 C.F.R. Part 4. The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations. 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.

In evaluating the severity of a particular disability, it is essential to consider its history. 38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991). Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance. Francisco v. Brown, 7 Vet. App. 55, 58 (1994). Separate ratings may be assigned for separate periods of time based on the facts found. This practice is known as staged ratings. Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

If the evidence for and against a claim is in equipoise, the claim will be granted. A claim will be denied only if the preponderance of the evidence is against the claim. See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990). Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant. 38 C.F.R. § 4.3. Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.

When evaluating disabilities of the musculoskeletal system, functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements must be considered. See 38 C.F.R. § 4.40; DeLuca v. Brown, 8 Vet. App. 202 (1995). Consideration must also be given to weakened movement, excess fatigability and incoordination. 38 C.F.R. § 4.45.

The Veteran's right knee disability is rated under Diagnostic Code 5257 for slight recurrent subluxation or lateral instability of the knee. Diagnostic Code 5257 provides for the assignment of a 10 percent rating for slight recurrent subluxation or lateral instability of the knee. 38 C.F.R. § 4.71a, Diagnostic Code 5257. A 20 percent rating is warranted for moderate recurrent subluxation or lateral instability, and a 30 percent rating is warranted for severe recurrent subluxation or lateral insatiability. Id. 

The terms "slight," "moderate," and "severe" are not defined in the rating schedule. Rather than applying a mechanical formula, the Board must evaluate all of the evidence to arrive at a just and equitable decision. Additionally, the use of such terminology by VA examiners and others, although an element to be considered by the Board, is not dispositive of an issue. All evidence must be evaluated in arriving at a decision regarding an increased rating. 38 C.F.R. §§ 4.2, 4.6.

Based on the evidence of record, the Veteran's right knee instability more nearly approximates the level of severity contemplated by a 20 percent rating for moderate instability. The Veteran has complained of instability in his knee, and during his hearing testimony stated that he will fall about two times a month because his knee gives way, all of which he is competent to report. Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

The August 2009 VA examiner noted that the Veteran noted no instability in the knee with a negative McMurray's Test. The August 2011 VA examiner noted that there was no evidence or history of recurrent subluxation, but that joint stability could not be tested at the time of the examination. The February 2013 VA examiner noted that there was normal anterior and posterior stability in the right knee, but that there was +2 medial lateral instability, which correlates with moderate lateral instability. Both the August 2011 and February 2013 VA examiners noted the constant use of a cane, with the February 2013 examiner stating that the cane was primarily utilized for going up and down stairs and was not necessary to ambulate. Based on the lay and medical evidence, particularly the February 2013 VA examination, the Veteran's right knee instability more nearly approximates the level of severity contemplated by the rating for moderate instability.

The Veteran's right knee disability does not warrant a rating of 30 percent for severe instability. As stated above, the February 2013 VA examiner found that while there was medial lateral instability, the Veteran's right knee posterior and anterior stability was normal. Further, the Veteran's lateral medial instability has at no point been noted to be higher than +2, which corresponds with the level of disability contemplated by a moderate rating. While the Veteran has indicated that his right knee instability causes him to fall and that his knee will give way when going down stairs, the Veteran indicated these falls occur one to two times a month, which is of slight to moderate frequency. As the Veteran's right knee instability does not more nearly approximate the level of severity contemplated by severe lateral instability, a rating higher than that assigned herein is not warranted.

The Board has considered the applicability of a staged rating in this case. However, in light of the Veteran's statements concerning the consistency of his right knee instability, the fact that the August 2011 VA examiner could not test joint stability at the time of the examination, and the Veteran's August 2010 total right knee replacement, the Board finds that, when according all benefit of the doubt to the Veteran, the Veteran's level of instability has been consistent throughout the period on appeal. 38 C.F.R. § 4.3; Fenderson, 12 Vet. App. at 126-27; Hart, 21 Vet. App. 505. As such, an initial rating of 20 percent, but no higher, for the Veteran's right knee instability for the entire period on appeal is warranted. 38 C.F.R. § 4.7.

No additional higher or alternative ratings under different Diagnostic Codes can be applied in this case. For the purposes of Diagnostic Code 5256, ankylosis is "immobility and consolidation of a joint due to disease, injury, surgical procedure." Lewis v. Derwinski, 3 Vet. App. 259 (1992) (citing SAUNDERS ENCYCLOPEDIA AND DICTIONARY OF MEDICINE, NURSING, AND ALLIED HEALTH 68 (4th ed. 1987)). As the Veteran is able to move his right knee, it is clearly not ankylosed. None of the VA examiners found the Veteran to have extension of the knee limited to 20 degrees or more. 38 C.F.R. § 4.71a, Diagnostic Code 5261.

There are no reports or evidence of dislocated semilunar cartilage or symptomatic removal of semilunar cartilage, with the February 2013 VA examiner specifically noting that there were no symptoms corresponding with the removal of the right knee semilunar cartilage. 38 C.F.R. § 4.71a, Diagnostic Codes 5258, 5259. There is also no medical evidence indicating the presence of either nonunion or malunion of the tibia and fibula. 38 C.F.R. § 4.71a, Diagnostic Code 5262. Finally, the Veteran has already been granted a separate rating of 30 percent for his right knee based on limitation of flexion, and therefore the Veteran's noted limitation of flexion is already fully contemplated by that disability rating. 38 C.F.R. § 4.71a, Diagnostic Code 5260.

In evaluating the Veteran's current level of disability, functional loss was considered. 38 C.F.R. §§ 4.40, 4.45. The medical evidence shows that the Veteran has, at different times, complained of pain, weakness, stiffness, instability, and subjective giving way, all of which the Veteran is competent to report. Jandreau, 492 F.3d 1372. However, all three VA examiners found that upon repetitive testing there was no additional functional loss due to pain, weakness, fatigue, or incoordination. All three examiners also took into account the Veteran's account of his symptoms. The Board finds that the VA medical opinions outweigh the Veteran's statements regarding additional functional loss due to pain, weakness, or fatigue. 38 C.F.R. §§ 4.40, 4.45. Additionally, the Veteran's complaints of pain on motion are fully contemplated by his current rating. 38 C.F.R. § 4.59.

All potentially applicable diagnostic codes have been considered, and there is no basis to assign an evaluation in excess of the rating assigned herein for the Veteran's disability. See Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991). Therefore, for the reasons stated above, the Board finds that an initial rating of 20 percent, but no higher, for service-connected right knee instability is warranted. See Hart, 21 Vet. App. 505.

III. Extraschedular Rating

Extraschedular consideration involves a three step analysis. Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, 572 F.3d 1366 (Fed. Cir. 2009). The first element requires a finding that the evidence "presents such an exceptional or unusual disability picture that the available schedular evaluations for that service-connected disability are inadequate." See id. at 115. In order to determine whether a disability is "exceptional or unusual," there "must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability." Id. "[I]f the [rating] criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, [and] the assigned schedular evaluation is, therefore adequate, and no referral is required." Id.

The first Thun element is not satisfied here. The Veteran's service-connected right knee instability is manifested by subjective giving way, pain, slight instability, weakness, and stiffness. These signs and symptoms, and their resulting impairment, are specifically contemplated by the rating schedule as part of the schedule of ratings for the musculoskeletal system. See 38 C.F.R. § 4.71a, Diagnostic Code 5276. For all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance. 38 C.F.R. § 4.40; Mitchell v. Shinseki, 25 Vet. App. 32, 37 (2011). For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement, excess fatigability, pain on movement, disturbance of locomotion, and interference with sitting, standing and weight bearing. 38 C.F.R. §§ 4.45, 4.59; Mitchell, 25 Vet. App. at 37. In summary, the schedular criteria for musculoskeletal disabilities contemplate a wide variety of manifestations of functional loss.

Given the variety of ways in which the rating schedule contemplates functional loss for musculoskeletal disabilities, the Board concludes that the schedular rating criteria reasonably describe the Veteran's disability picture, which is subjective giving way, pain, slight instability, weakness, and stiffness. In short, there is nothing exceptional or unusual about the Veteran's low back disability as the rating criteria reasonably describe his disability level and symptomatology. Thun, 22 Vet. App. at 115. Therefore, referral for extraschedular consideration is not warranted. 



ORDER

Entitlement to an initial rating of 20 percent, but no higher, for right knee instability is granted, subject to the laws and regulations controlling the award of monetary benefits.


REMAND

As discussed above, the Board has taken jurisdiction over the Veteran's claim for TDIU. See Rice, 22 Vet. App. at 453-54. As no notice regarding that claim has as of yet been provided and appropriate development has not been conducted, the Board must remand the claim so notice can be provided and any necessary development undertaken, to include obtaining a medical opinion regarding the functional impairment resulting from the Veteran's service connected disabilities.

VA's duty to assist also includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on a claim. See 38 C.F.R. 
§ 3.159(c)(4). In this case, the Veteran was scheduled for a VA psychiatric examination in February 2013. The record indicates that the Veteran did not appear for the examination. See February 2013 DBQ Report. However, there is no evidence that the Veteran was properly notified at his current address of record by either the RO or the local VA Medical Center (VAMC) that he had been scheduled for an examination, as no notice letters have been associated with the claims file. Further, the Veteran appeared for his orthopedic examination, which was scheduled for the same day, but not the psychiatric examination, which is indicative of a lack of notice. As such, the Board must remand the claim so that the Veteran can be scheduled for a new examination, properly notified thereof, and given an opportunity to attend. The Veteran should be informed that failure to report for a VA examination without good cause may have adverse effects on his claims.

While on remand, appropriate efforts must be made to obtain any records, whether VA or private, identified and authorized for release by the Veteran.

Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran with appropriate notice of VA's duties to notify and to assist. Particularly, the Veteran should be properly notified of how to substantiate a claim for entitlement to TDIU.

After providing appropriate notice, conduct any further development of the Veteran's TDIU claim deemed necessary, to include scheduling the Veteran for an examination with an appropriate medical professional who is qualified to offer an opinion regarding the functional impairment of the Veteran's service-connected disabilities with regard to his employment. In proffering an opinion, the examiner should review the paper and electronic claims file and address the Veteran's functional limitations due to his service-connected disabilities, jointly, as they may relate to his ability to function in a work setting and to perform work tasks. The examiner must specifically take into consideration the Veteran's level of education, special training, and previous work experience, but not his age or any impairment caused by nonservice-connected disabilities.

All opinions expressed should be accompanied by supporting rationale.

2. Appropriate efforts should be made to obtain and associate with the case file any further medical records (private and/or VA) identified and authorized for release by the Veteran.

All actions to obtain the records should be documented. If the records cannot be located or do not exist, a memorandum of unavailability should be associated with the claims file, and the Veteran should be notified and given an opportunity to provide them.

3. After completing the development listed above to the extent possible, schedule the Veteran for a VA psychiatric examination with a medical professional of sufficient expertise to determine the nature and etiology of the Veteran's acquired psychiatric disorder. The claims file must be made available to and reviewed by the examiner. A note that it was reviewed should be included in the report. After reviewing the claims file and examining the Veteran, the examiner should answer the questions below.

a) First, the examiner should answer the following: 

1) Is there clear and unmistakable evidence that the Veteran's psychiatric disorder, to include depression, pre-existed his active duty service? 

2) If so, is there clear and unmistakable evidence that the Veteran's preexisting psychiatric disorder, to include depression, was not permanently worsened beyond the natural progress of the disability during his service?

In answering these questions, attention is invited to a December 2011 private psychiatric evaluation indicating that the Veteran's psychiatric disability pre-existed his active duty service. 

Clear and unmistakable evidence means evidence that cannot be misinterpreted and misunderstood, i.e., it is undebatable. Quirin v. Shinseki, 22 Vet. App. 390, 396 (2009). Temporary or intermittent flare-ups of a preexisting injury or disease are not sufficient to be considered "aggravation in service."

If aggravation is found, please identify to the extent possible the baseline level of disability prior to the aggravation and determine what degree of additional impairment is attributable to aggravation of the psychiatric disorder by the Veteran's active duty service.

b) If the answer to either questions (1) or (2) directly above is "no," then answer the following questions:

1) Is it at least as likely as not (a fifty percent probability or greater) that the psychiatric disorder, to include depression, was caused by one or both of the Veteran's service-connected knee disabilities?

The Veteran is already service-connected for left and right knee disabilities, and therefore those disabilities have been established.

2) If the knee disabilities did not cause the acquired psychiatric disorder, to include depression, is it at least as likely as not (a fifty percent probability or greater) that the psychiatric disorder was aggravated (permanently worsened beyond its natural progression) by one or both of the knee disabilities?

Again, the presence of bilateral knee disabilities has been established.

If aggravation is found, please identify to the extent possible the baseline level of disability prior to the aggravation and determine what degree of additional impairment is attributable to aggravation of the psychiatric disorder by the service-connected disabilities.

3) If the Veteran's psychiatric disorder, to include depression, is not caused or aggravated by his knee disabilities, is it at least as likely as not (a fifty percent probability or greater) that the acquired psychiatric disorder, to include depression, was otherwise incurred or aggravated in service?

In answering questions (1)-(3) above, review of the entire claims file is required; however, attention is invited to the Veteran's February 1971 separation examination, June 2010 and August 2010 VA mental health treatment records, the November 2009 VA psychiatric examination, and December 2011 and May 2012 private psychiatric examinations.

A detailed rationale supporting the examiner's opinions should be provided. If the examiner feels that the requested opinions cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training). Jones v. Shinseki, 23 Vet. App. 382 (2010).

The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

4. The Veteran must be given adequate notice of the date and place of any requested examination. A copy of all notifications, including the address where the notice was sent, must be associated with the claims folder if the Veteran fails to report for the examination. The Veteran is to be advised that failure to report for a scheduled VA examination without good cause may have adverse effects on his claims.

5. Thereafter, readjudicate the issues on appeal as noted above, to include TDIU. If the determination remains unfavorable to the Veteran, he and his representative should be furnished a supplemental statement of the case which addresses all evidence associated with the claims file since the last statement of the case. The Veteran and his representative should be afforded the applicable time period to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


